Citation Nr: 0527385	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty in the Army from January 
1990 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision.  In August 2001, the Board 
remanded the claim to the RO for additional development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), and for a VA examination.  In April 2004, the Board 
remanded the claim to the RO for further development under 
the VCAA, and to obtain updated treatment records for the 
veteran.  

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F. R. § 3.159 
(2004).  Therefore, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.

Additionally, the Board notes that in a statement received in 
July 2005, the veteran expressed disagreement with a 10 
percent rating being deducted from his current right knee 
disability rating due to right knee disability which existed 
prior to service.  As this claim has not been previously 
addressed by the RO, it is hereby referred to the RO for 
initial adjudicatory action.   


REMAND

The veteran seeks a rating higher than 20 percent for his 
service-connected right knee disability.  In a statement from 
him received by the Board in July 2005, he indicated that he 
would be undergoing a right knee patellofemoral prosthesis on 
August 23, 2005.  Upon review of the claims file, the Board 
notes that such records have not been associated with the 
claims file.  Prior to further adjudication of the claim, the 
RO should attempt to obtain such treatment records.  See 38 
U.S.C. 
§ 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  
In written argument submitted in September 2005, the 
veteran's representative also requested that such records be 
obtained by remand prior to further adjudication of the 
claim.

Accordingly, the case is remanded for the following action:      

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his right knee disability 
during and since 2004.  Obtain copies of 
the related medical records which are not 
already associated with the claims file, 
to specifically include but not limited 
to treatment records from right knee 
prosthetic surgery performed in August 
2005.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


